                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 18-02728-TOM
James M Barron, III                                                                                        Chapter 13
Robin M. Barron
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1126-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 02, 2019
                                      Form ID: van021                    Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 04, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                U.S. Bank Trust National Association as Trustee of
                                                                                                                    TOTALS: 1, * 0, ## 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 2, 2019 at the address(es) listed below:
              Bradford W. Caraway   ctmail@ch13bham.com, bhamch13@ecf.epiqsystems.com
              Eric Heath Johnson   on behalf of Joint Debtor Robin M. Barron heath@hhglawgroup.com,
               Kryals@hhglawgroup.com
              Eric Heath Johnson   on behalf of Debtor James M Barron, III heath@hhglawgroup.com,
               Kryals@hhglawgroup.com
                                                                                            TOTAL: 3
Van−021 [Notice] (Rev. 08/04)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                           Case No. 18−02728−TOM13
James M Barron III                                                               Chapter 13
SSN: xxx−xx−0525
Robin M. Barron
SSN: xxx−xx−0012
        Debtor(s)

                                                     NOTICE
     Amended Notice of Deficient Filing or Incorrect Event: PROBLEM: The Claim Number provided on the
Transfer of Claim does not match the Claim the Transfer was referred to. SOLUTION: The filer, US Bank Trust
National Association , should please do a corrective entry to Docket Event No. 45 and refile with correction If the
filer does not complete the SOLUTION within two business days of this Notice, the Court may deny the requested
relief, or the Clerk's Office may take no further action. (RE: related document(s)45 Transfer of Claim filed by
Creditor U.S. Bank Trust National Association as Trustee of Tiki Series III Trust). (scg)



Dated: August 2, 2019                                      By:

                                                           Joseph E. Bulgarella, Clerk
                                                           United States Bankruptcy Court
scg
